Name: 87/171/EEC: Commission Decision of 27 February 1987 amending Decision 86/221/EEC on the Guidelines for the Management of the European Social Fund in the financial years 1987 to 1989 in respect of the list of areas of high and long-term unemployment and/or industrial and sectoral restructuring
 Type: Decision
 Subject Matter: employment;  management;  EU finance
 Date Published: 1987-03-12

 Avis juridique important|31987D017187/171/EEC: Commission Decision of 27 February 1987 amending Decision 86/221/EEC on the Guidelines for the Management of the European Social Fund in the financial years 1987 to 1989 in respect of the list of areas of high and long-term unemployment and/or industrial and sectoral restructuring Official Journal L 068 , 12/03/1987 P. 0034 - 0034*****COMMISSION DECISION of 27 February 1987 amending Decision 86/221/EEC on the Guidelines for the Management of the European Social Fund in the financial years 1987 to 1989 in respect of the list of areas of high and long-term unemployment and/or industrial and sectoral restructuring (87/171/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 83/516/EEC of 17 October 1983 on the tasks of the European Social Fund (1), and in particular Article 6 thereof, Having regard to the opinion of the Committee of the European Social Fund, Whereas European Social Fund assistance is concentrated on operations intended to promote employment particularly in areas of industrial and sectoral restructuring consisting of areas assisted by the non-quota section of the European Regional Development Fund, and based on Article 56 of the ECSC Treaty; Whereas, following the amendment of the list of these areas, it is necessary to amend the list of areas of high and long-term unemployment and/or industrial and sectoral restructuring attached to the Guidelines for the Management of the European Social Fund in the financial years 1987 to 1989, which are annexed to Commission Decision 86/221/EEC (2), HAS DECIDED AS FOLLOWS: Sole Article The list of areas of high and long-term unemployment and/or industrial and sectoral restructuring, attached to the Guidelines for the Management of the European Social Fund in the financial years 1987 to 1989, which are annexed to Decision 86/221/EEC, is hereby amended as follows: 1. To footnote (1) to the heading 'ITALIA' is added: '- Decreto del 15. 5. 1986, Gazetta ufficiale del 14. 7. 1986'. 2. Under the heading 'UNITED KINGDOM' the local authority area 'Lothian' is inserted. Done at Brussels, 27 February 1987. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 289, 22. 10. 1983, p. 38. (2) OJ No L 153, 7. 6. 1986, p. 59.